 





Exhibit 10.1

 



THIRD AMENDMENT TO

CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
25, 2015, is entered into by and among Response Genetics, Inc., a Delaware
corporation (“Borrower”), each of the undersigned financial institutions party
hereto as lenders (individually each a “Lender” and collectively “Lenders”), and
SWK FUNDING LLC, a Delaware limited liability company (“SWK”), in its capacity
as administrative agent for itself as a Lender and the other Lenders (in such
capacity, “Agent”).

 

RECITALS

 

WHEREAS, Borrower, Agent and Lenders entered into that certain Credit Agreement,
dated as of July 30, 2014 (as the same may be amended, restated, supplemented,
or otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”); and

 

WHEREAS, Borrower, Agent and Lenders desire to amend the Credit Agreement as set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

Article I

 

Definitions

 

Capitalized terms used in this Amendment are defined in the Credit Agreement
unless otherwise stated.

 

ARTICLE II

 

Amendments to Credit Agreement

 

2.1 Amendments to Section 1.1 of the Credit Agreement.

 

a.Effective as of the date hereof, the definition of “Term Loan Commitment” in
Section 1.1 of the Credit Agreement is amended to replace $12,000,000” with
“$12,750,000.”

 

b.Effective as of the date hereof, Section 1.1 of the Credit Agreement is
amended by adding the following definition thereto in its appropriate
alphabetical order:

 

“‘Third Amendment Effective Date’ means June 25, 2015.”

 



 

 

 

2.2 Amendment to Section 2.2 of the Credit Agreement. Effective as of the date
hereof, Section 2.2 of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

“2.2 Loan Procedures.

 

(a) Lenders have advanced to Borrower (x) on the Closing Date, an amount equal
to Eight Million Five-hundred Thousand and No/100 Dollars ($8,500,000), (y) on
the First Amendment Effective Date, an amount equal to One Million Five Hundred
Thousand and No/100 Dollars ($1,500,000), and (z) and on the Second Amendment
Effecitve Date, an amount equal to Two Million and No/100 Dollars ($2,000,000).
Borrower, Agent and Lenders hereby agree and acknowledge that, as of the Third
Amendment Effective Date (and immediately prior to the subsequent advance of the
Term Loan described in clause (b) below), the outstanding principal balance of
the Term Loan is Twelve Million and No/100 Dollars ($12,000,000).

 

(b) Upon satisfaction by Borrower of the conditions to closing described in that
certain Third Amendment to Credit Agreement, dated as of the Third Amendment
Effective Date, Lenders shall advance to Borrower an Advance in the aggregate
amount of Seven Hundred Fifty Thousand and No/100 Dollars ($750,000), resulting
in an aggregate, outstanding principal balance of the Term Loan of Twelve
Million Seven Hundred Fifity Thousand and No/100 Dollars ($12,750,000).”

 

2.3 Amendment to Annex I to Credit Agreement. Effective as of the date hereof,
Annex I to the Credit Agreement is hereby deleted and restated in its entirety
to read as follows:

 

Lender Term Loan
Commitment Pro Rata
Term Loan Share SWK Funding LLC $11,750,000 92.157% Swiftcurrent Partners LP
$449,000 3.521% Swiftcurrent Offshore Master Ltd. $551,000 4.322%

 

 

ARTICLE III

 

Use of Proceeds

 

Borrower, Agent and Lenders hereby agree that, unless otherwise agreed to by
Agent (in writing in and in its sole discretion), all proceeds of the additional
advance to Borrower made by Lenders on or about the Third Amendment Effective
Date shall be used solely in accordance with that certain budget delivered to
Agent on or about the Third Amendment Effective Date by Borrower as acknowledged
in writing (which for the avoidance of doubt may be via electronic mail) by
Agent.

 



- 2 -

 

 

ARTICLE IV

 

Conditions Precedent

 

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Agent and Lenders,
unless specifically waived in writing by Agent and Lenders:

 

A. Agent shall have received this Amendment duly executed by Borrower and each
Lender.

 

B. Agent shall have received an Amended and Restated Promissory Note in the
amount of $12,750,000, payable to Agent for the benefit of Lenders and otherwise
in form and substance acceptable to Agent.

 

C. Except as otherwise previously disclosed to Agent in writing, the
representations and warranties contained herein and in the Credit Agreement and
the other Loan Documents, as each is amended hereby, shall be true and correct
in all material respects as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such date.

 

D. Borrower shall provide to Agent a secretary’s certificate with resolutions in
form and substance acceptable to Agent.

 

E. Borrower shall have delivered a written budget, in form and substance
acceptable to Agent, in relation to the use of the proceeds of the advance to be
made to Borrower on or about the Third Amendment Effective Date.

 

ARTICLE V

 

Ratifications, Representations and Warranties

 

5.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Agent, and each Lender agree that
the Credit Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Borrower agrees that this Amendment is not intended to and
shall not cause a novation with respect to any or all of the Obligations.

 



- 3 -

 

 

5.2 Representations and Warranties. Borrower hereby represents and warrants to
Agent and each Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the organizational documents of
Borrower; (b) Borrower’ directors have authorized the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith; and (c) except as otherwise previously
disclosed in writing to Agent, the representations and warranties contained in
the Credit Agreement and the other Loan Documents, as each is amended hereby,
are true and correct in all material respects on and as of the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case they are true and correct in all material respects
as of such date).

 

ARTICLE VI

 

Miscellaneous Provisions

 

6.1 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.

 

6.2 Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.

 

6.3 Expenses of Agent and Lenders. As provided in the Credit Agreement, Borrower
agrees to pay all costs and expenses incurred by Agent and each Lender (or their
respective Affiliates) in connection with the preparation, negotiation, and
execution of this Amendment and the other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the reasonable costs and fees of legal counsel,
and all costs and expenses incurred by Agent and each Lender in connection with
the enforcement or preservation of any rights under the Credit Agreement, as
amended hereby, or any other Loan Documents, including, without, limitation, the
reasonable costs and fees of legal counsel.

 

6.4 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 



- 4 -

 

 

6.5 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder except in accordance with the terms and
provisions of the Credit Agreement.

 

6.6 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 6.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.

 

6.7 No Forbearance or Waiver.

 

(a) Borrower acknowledges and agrees that Agent and Lenders are not forbearing
from any of their respective rights and remedies under this Amendment, the
Credit Agreement and/or the Loan Documents, and that Agent and Lenders are
entitled to exercise any and all of their respective rights and remedies under
this Amendment, the Credit Agreement and/or the Loan Documents without further
notice, including, but not limited to (i) initiating actions for the collection
of the Obligations, (ii) initiating any action for the repossession and sale of
the Collateral; or (iii) filing or joining in any filing of any involuntary
petition under the Bankruptcy Code. Borrower is further notified that Agent may
in its sole discretion increase the rate at which the indebtedness bears
interest to the Default Rate upon the initial occurrence of an Event of Default
and continue at that rate as long as an Event of Default continues.

 

(b) Nothing contained in this Amendment shall be construed as a waiver by Agent
or Lenders of any covenant or provision of the Credit Agreement, the Loan
Documents, this Amendment, or of any other contract or instrument between any
Borrower and Agent or Lenders, and the failure of Agent or Lenders at any time
or times prior to or hereafter to require strict performance by Borrower of any
provision thereof shall not waive, affect or diminish any right of Agent to
thereafter demand strict compliance therewith. Agent and Lenders hereby reserve
all rights granted under the Credit Agreement, the Loan Documents, this
Amendment and any other contract or instrument between any of them. This
Amendment does not directly or indirectly in any way whatsoever either:
(i) impair, prejudice or otherwise adversely affect Agent or any Lender’s rights
at any time to exercise any right, privilege or remedy in connection with the
Credit Agreement or any other Loan Document, or any other contract or
instrument, (ii) except as specifically set forth herein, amend or alter any
provision of the Credit Agreement or any other Loan Document or any other
contract or instrument, (iii) constitute any agreement of Agent or any Lender to
forbear from exercising any of its rights and remedies, or (iv) constitute any
course of dealing or other basis for altering any obligation of Borrower or
Guarantor or any right, privilege or remedy of Agent or any Lender under the
Credit Agreement or any other Loan Document, or any other contract or instrument
or constitute any consent by Agent or any Lender to any prior, existing or
future violations of the Credit Agreement or any other contract or instrument.
Borrower may not rely upon any verbal statements made, or purported to be made,
by or on behalf of Agent or any Lender in connection with any alleged agreement
of Agent or such Lender to refrain from exercising any of its rights under the
Loan Documents or any other contract or instrument or under law or equity.

 



- 5 -

 

 

6.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

 

6.9 Opportunity for Review of Counsel. This Amendment was reviewed by Borrower
which acknowledges and agrees that Borrower (i) understands fully the terms of
this Amendment and the consequences of the issuance hereof; (ii) has been
afforded an opportunity to have this Amendment reviewed by, and to discuss this
Amendment with, such attorneys and other persons as Borrower may wish; and (iii)
has entered into this Amendment of its own free will and accord and without
threat or duress. This Amendment and all information furnished to Agent and the
Lenders is made and furnished in good faith, for value and valuable
consideration. This Amendment has not been made or induced by any fraud, duress
or undue influence exercised by Agent, any Lender nor any other person.

 

6.10 Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW)
AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT
MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

 

6.11 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY Borrower AND
AGENT.

 



- 6 -

 

 

6.12 NO COUNTERCLAIMS; RELEASE OF CLAIMS; WAIVER; HOLD HARMLESS. BORROWER
REPRESENTS AND WARRANTS THAT BORROWER HAS NO SET-OFF, RECOUPMENT, COUNTERCLAIM,
DEFENSE, CROSS-COMPLAINT, CLAIM, DEMAND OR OTHER CAUSE OF ACTION OF ANY NATURE
WHATSOEVER (TOGETHER, THE “COUNTERCLAIMS”) AGAINST AGENT OR ANY LENDER WHICH
ARISE OUT OF THE TRANSACTIONS EVIDENCED BY THE CREDIT AGREEMENT OR THE OTHER
LOAN DOCUMENTS, ANY TRANSACTIONS THAT WERE RENEWED OR EXTENDED BY THE CREDIT
AGREEMENT OR THE OTHER LOAN DOCUMENTS, ANY OTHER TRANSACTION WITH AGENT OR ANY
LENDER, OR WHICH COULD BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY LENDER, IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHANGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR THE OTHER LOAN DOCUMENTS, THE NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT
AND ANY SETTLEMENT NEGOTIATIONS. TO THE EXTENT THAT ANY COUNTERCLAIMS MAY EXIST,
WHETHER KNOWN OR UNKNOWN, SUCH ARE WAIVED AND HEREBY RELEASED BY BORROWER.
FURTHERMORE, BORROWER, ON BEHALF OF BORROWER, ITS SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, ASSIGNS AND PERSONNEL AND LEGAL REPRESENTATIVES, DOES
HEREBY RELEASE, REMISE, ACQUIT AND FOREVER DISCHARGE AGENT’S AND LENDERS’ AND
AGENT’S AND LENDERS’ EMPLOYEES, AGENTS, REPRESENTATIVES, CONSULTANTS, ATTORNEYS,
FIDUCIARIES, SERVANTS, OFFICERS, DIRECTORS, PARTNERS, PREDECESSORS, SUCCESSORS
AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT CORPORATIONS, AND RELATED CORPORATE
DIVISIONS (ALL OF THE FOREGOING HEREINAFTER CALLED THE “RELEASED PARTIES”), FROM
ANY AND ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS,
CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES OF ANY AND EVERY
CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, OF
WHATSOEVER KIND OR NATURE, WHETHER HERETOFORE OR HEREAFTER ARISING, FOR OR
BECAUSE OF ANY MATTER OR THINGS DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF
THE RELEASED PARTIES PRIOR TO AND INCLUDING THE DATE OF EXECUTION HEREOF, AND IN
ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO THIS
AMENDMENT, THE GUARANTEE AND COLLATERAL AGREEMENT OR THE OTHER LOAN DOCUMENTS,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS, THE
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT, OR ANY SETTLEMENT NEGOTIATIONS
(ALL OF THE FOREGOING HEREINAFTER CALLED THE “RELEASED MATTERS”); AND BORROWER
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF, ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST ANY OF THE RELEASED PARTIES ARISING OUT OF OR
RELATED TO AGENT’S OR ANY LENDERS’ ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR
DEMANDS IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO
COLLECT, THE OBLIGATIONS, INDEBTEDNESS AND OTHER OBLIGATIONS OF BORROWER TO
AGENT AND LENDERS. BORROWER AGREES TO INDEMNIFY AND HOLD AGENT AND LENDERS
HARMLESS FROM ANY AND ALL COUNTERCLAIMS THAT BORROWER OR ANY OTHER PERSON OR
ENTITY CLAIMING BY, THROUGH, OR UNDER BORROWER MAY AT ANY TIME ASSERT AGAINST
AGENT OR LENDERS. BORROWER ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH
ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR
DAMAGES TO BORROWER, ITS SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS,
ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES ARISING IN CONNECTION WITH THE
RELEASED MATTERS. BORROWER REPRESENTS AND WARRANTS TO AGENT AND LENDERS THAT IT
HAS NOT PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE CONVEY ANY RIGHT, TITLE OR
INTEREST OF BORROWER IN ANY RELEASED MATTER TO ANY OTHER PERSON AND THAT THE
FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE OF BORROWER’S CLAIMS WITH
RESPECT TO ALL RELEASED MATTERS. THE PROVISIONS OF THIS SECTION 6.12 AND THE
REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS, REMISES, ACQUITTANCES,
DISCHARGES, COVENANTS, AGREEMENTS AND INDEMNIFICATIONS CONTAINED HEREIN (A)
CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO AGENT AND LENDERS
ENTERING INTO THIS AGREEMENT, (B) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR
ESTABLISHING ANY DUTY, OBLIGATION OR LIABILITY OF AGENT OR ANY LENDER TO
BORROWER OR ANY OTHER PERSON, (C) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR
ESTABLISHING ANY LIABILITY, WRONGDOING, OR VIOLATION OF ANY OBLIGATION, DUTY OR
AGREEMENT OF AGENT OR ANY LENDER TO BORROWER OR ANY OTHER PERSON, AND (D) SHALL
NOT BE USED AS EVIDENCE AGAINST AGENT OR ANY LENDER BY BORROWER OR ANY OTHER
PERSON FOR ANY PURPOSE.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



- 7 -

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 



  BORROWER:       Response Genetics, Inc.,   a Delaware corporation       By:
/s/ Thomas A. Bologna   Name: Thomas A. Bologna   Title: Chief Executive Officer
     

 

  AGENT:       SWK FUNDING LLC,   as Agent       By: SWK Holdings Corporation,  
  its sole Manager

 

 

  By: /s/ Brett Pope   Name:

Brett Pope

  Title: CEO

 

 

 

 



 

 

  LENDERS:       SWK FUNDING LLC,   as a Lender       By: SWK Holdings
Corporation,     its sole Manager





  By: /s/ Brett Pope   Name:

Brett Pope

  Title: CEO

 

 

  Swiftcurrent Partners LP,   as a Lender       By: Bridger Capital, LLC,    
its general partner

 

  By: /s/ Lucas Warford   Name: Lucas Warford   Title: Chief Operating Officer

 

 

  Swiftcurrent Offshore Master Ltd.,   as a Lender       By: Bridger Management,
LLC,     its investment manager





  By: /s/ Lucas Warford   Name: Lucas Warford   Title: Chief Operating Officer

  



 

